       Case 1:20-cv-01289-MV-JHR Document 28 Filed 01/04/21 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW MEXICO


DONALD J. TRUMP FOR PRESIDENT, INC.,

                  Plaintiff,                             Case No. 1:20-cv-01289-MV
v.

MAGGIE TOULOUSE OLIVER, in her official
capacity as Secretary of State of New Mexico, the
ELECTORS of NEW MEXICO, and the STATE
CANVASSING BOARD OF NEW MEXICO,

                  Defendants.


     INTERVENOR, DEMOCRATIC NATIONAL COMMITTEE’S NOTICE OF GOOD
              STANDING OF COUNSEL FROM PERKINS COIE, LLP
                    SEEKING TO APPEAR PRO HAC VICE

        Intervenor DNC Services Corporation/Democratic National Committee (the “DNC”),

through the undersigned counsel, who is a member in good standing of the Bar of the State of

New Mexico, hereby provides notice that Marc Elias, Matthew Gordon, Uzoma Nkwonta,

Torryn Taylor Rodgers, Emily Brailey, and Jacob Shelly are members of good standing in all the

courts in which they are admitted to practice and should be permitted to appear pro hac vice for

all purposes, including being heard in open court, in the above-referenced matter, and in support

thereof states:

        1.        Attorneys Marc Elias, Matthew Gordon, Uzoma Nkwonta, Torryn Taylor

Rodgers, Emily Brailey, and Jacob Shelly are attorneys with the law firm of Perkins Coie LLP.

Intervenor DNC has requested that it be represented by Marc Elias, Matthew Gordon, Uzoma

Nkwonta, Torryn Taylor Rodgers, Emily Brailey, and Jacob Shelly in this action.
        Case 1:20-cv-01289-MV-JHR Document 28 Filed 01/04/21 Page 2 of 4




        2.     Matthew Gordon is a member in good standing of the Bar of the State of

Washington. Attorney Matthew Gordon is in good standing in all courts in which he is admitted

to practice.

        3.     Torryn Taylor Rodgers is a member in good standing of the Bar of the State of

California. Attorney Torryn Taylor Rodgers is in good standing in all courts in which she is

admitted to practice.

        4.     Marc Elias, Uzoma Nkwonta, and Emily Brailey are members in good standing of

the Bar of the District of Columbia. Attorneys Uzoma Nkwonta, and Emily Brailey are in good

standing in all courts in which they are admitted to practice.

        5.     Jacob Shelly is a member in good standing of the Bar of the State of Maryland.

Attorney Jacob Shelly is in good standing in all courts in which he is admitted to practice.

        6.     The mailing address and telephone number of attorney Matthew Gordon is as

follows: Perkins Coie LLP, 1201 Third Avenue, Seattle, WA 98101. Telephone: (206) 359-

8000.

        7.     The mailing address and telephone number of attorneys Marc Elias, Uzoma

Nkwonta, Emily Brailey, and Jacob Shelly is as follows: Perkins Coie LLP, 700 13th St. NW,

Washington D.C. 20005, Telephone: (202) 654-6200.

        8.     The mailing address and telephone number of attorneys Torryn Taylor Rodgers is

as follows: Perkins Coie LLP, 505 Howard St., San Francisco, CA 94105. Telephone: (415)

344-7000.

        9.     The mailing address and telephone number of the attorneys licensed in the United

States District Court for the District of New Mexico with whom Marc Elias, Matthew Gordon,

Uzoma Nkwonta, Torryn Taylor Rodgers, Emily Brailey, and Jacob Shelly are associated for
        Case 1:20-cv-01289-MV-JHR Document 28 Filed 01/04/21 Page 3 of 4




purposes of this matter are Paul Melendres and Melissa Calderon, Melendres & Melendres PC

1017 Fifth Street, N.W., Albuquerque, NM 87102, Telephone: (505) 243-8130, Fax: (505) 243-

9271.

        10.   Marc Elias, Matthew Gordon, Uzoma Nkwonta, Torryn Taylor Rodgers, Emily

Brailey, and Jacob Shelly are familiar with the Federal Rules of Civil Procedure and the Local

Rules of this Court governing procedure and the conduct of its members and at all times will

comply with those rules.

                                           Respectfully submitted,

                                           MELENDRES & MELENDRES P.C.

                                           By: /s/ Paul Melendres
                                                  By: Paul Melendres
                                                  Melissa Calderon
                                                  Attorneys for Intervenor DNC
                                                  1017 5th Street NW
                                                  Albuquerque, NM 87102
                                                  (505) 243-8310 Telephone

                                                  Counsel for Intervenor DNC
      Case 1:20-cv-01289-MV-JHR Document 28 Filed 01/04/21 Page 4 of 4




        WE HEREBY CERTIFY that on the 4th day of January, 2021, we filed the foregoing
electronically through the CM/ECF system, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:


MELENDRES & MELENDRES P.C.

By     /s/ Melissa Calderon
       Melissa Calderon
